                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEVEN ERIC GOULD,                                 Case No. 18-cv-05427-HSG
                                   8                   Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE DISPOSITIVE MOTION
                                   9            v.
                                                                                           Re: Dkt. No. 24
                                  10    VERGARA, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants Luna and Vergara’s request for an extension of time

                                  14   to file their dispositive motion is GRANTED. Defendants Luna and Vergara shall file their

                                  15   dispositive motion by June 25, 2019. Plaintiff’s opposition to the summary judgment or other

                                  16   dispositive motion must be filed with the Court and served upon defendants no later than 28 days

                                  17   from the date the motion is filed. Defendants Luna and Vergara shall file a reply brief no later

                                  18   than 14 days after the date the opposition is filed. The motion shall be deemed submitted as of the

                                  19   date the reply brief is due. No hearing will be held on the motion.

                                  20          This order terminates Dkt. No. 24.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 4/22/2019

                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
